10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

Case 3:16-cv-00745-MMD-CBC Document 61 Filed 08/23/19 Page 1of5

AARON D. FORD
Attorney General Ts ee
HARRY B. WARD, Bar No. 11317 — ENTERED
Deputy Attorney General —
State of Nevada
Public Safety Division
100 N. Carson Street AUG 26 203
Carson City, Nevada 89701-4717
Tel: (775) 684-1159 —saascsgerneentae
E-mail: hward@ag.nv.gov CLERK US DISTRICT COU
DISTRICT OF NEVA
Attorneys for Defendants BY: ene DEPU |
Renee Baker, James Dzurenda, Lee
Robin Hager, John Keast,
Gregory Martin and Brian Sandoval

 

 

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
JOHN DAVID PAMPLIN, Case No. 3:16-cv-00745-MMD-CBC
Plaintiff, DEDEIWL
MOTION TO EXTEND DISCOVERY
vs. RESPONSE DEADLINE

(Defendant’s First Request)
WARDEN BAKER, et al.,

Defendants.

 

Defendants Renee Baker, James Dzurenda, Robin Hager, John Keast, Gregory Martin and Brian
Sandoval, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada, and Harry
B. Ward, Deputy Attorney General, hereby move the Court to extend the Discovery Response Deadline
outlined in the Scheduling Order of the Court of April 2, 2019, (ECF No. 40) pursuant to LR 26-4 and LR
IA 6-1 for an additional thirty (30) days.

MEMORANDUM OF POINTS AND AUTHORITIES
I. BACKGROUND

This is a prisoner civil rights suit brought by Plaintiff John David Pamplin (“Plaintiff”),
pursuant to 42 U.S.C. § 1983. ECF No.8. Plaintiff is an inmate incarcerated by the Nevada Department
of Corrections (“NDOC”). Jd. Plaintiff is currently housed at Ely State Prison (“ESP”). Id.

Plaintiff asserts he was diagnosed with drop foot while he was at Northern Nevada Correctional
Center (“NNCC”) and provided with a drop foot brace. EFC No. 10 at 3.

///

 
 

10

11

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

Case 3:16-cv-00745-MMD-CBC Document 61 Filed 08/23/19 Page 2 of 5

Plaintiff alleges a correctional officer seized his brace during a cell search telling Plaintiff he did not
need it. Id. Plaintiff asserts he has sent numerous medical kites for back pain and for a new drop foot
brace. Jd. at 4.

On August 28, 2018, the Court screened Plaintiff's First Amended Complaint (“Complaint”)
and allowed Plaintiff to proceed on Count I based on a state due process claim dismissing Plaintiff's
Count I claims under the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”).
EFC No. 10 at 4-5. The Court also allowed Plaintiff to proceed on Count II regarding alleged
deliberate indifference to serious medical needs. Id. at 6-8. Plaintiff alleges the violations occurred at
NNCC and High Desert State Prison (“HDSP”). Id.

Il. RELEVANT PROCEDURAL HISTORY

On August 28, 2018, the Court issued Screening Order (EFC No. 10) and filed Plaintiff's
Complaint. ECF No. 9 and ECF No. 10.

On March 5, 2019, Plaintiff served a Request for Production of Documents upon Defendants
seeking the last known address of an “unserved Defendant.” ECF No. 36.

On March 19, 2019, Defendants responded to Plaintiff's discovery request (ECF No. 36)
informing Plaintiff that a Scheduling Order had yet been issued. ECF No. 38.

On April 2, 2019, the Court issued its Scheduling Order, setting July 1, 2019, as the Discovery
deadline. ECF No. 40-2.

On April 23, 2019, the Court denied Plaintiffs request for production of documents suggesting
the Plaintiff to properly seek documents requested through discovery, and not information or relief from
the Court. ECF No. 44.

On July 24, 2019, Plaintiff propounded three (3) separate sets of interrogatories and requests for
production of documents to Defendants.

Defendants have been working diligently regarding Plaintiffs requests and are in the process of
producing documents and responding to Plaintiff's requests.

Defendant now brings this Motion requesting an extension to the date in which Defendant must
respond to Plaintiffs three (3) discovery requests dated July 24, 2019.

///

 
10

11
12
13
14
15
16
17
18
19
20
21
29
23
24
25
26
27

28

 

 

 

Case 3:16-cv-00745-MMD-CBC Document 61 Filed 08/23/19 Page 3of5

I. APPLICABLE LAW
Local Rule 26-4 (revised May 1, 2016) provides as follows:
A motion or stipulation to extend any date set by the discovery plan,
scheduling order, or other order must, in addition to satisfying the
requirements of LR IA 6-1, be supported by a showing of good cause for
the extension. A motion or stipulation to extend a deadline set forth in a
discovery plan must be received by the court no later than 21 days before
the expiration of the subject deadline. A request made within 21 days of
the subject deadline must be supported by a showing of good cause. A
request made after the expiration of the subject deadline will not be
granted unless the movant also demonstrates that the failure to act was the
result of excusable neglect. A motion or stipulation to extend a discovery
deadline or to reopen discovery must include:
(a) A statement specifying the discovery completed;
(b) A specific description of the discovery that remains to be completed;
(c) The reasons why the deadline was not satisfied or the remaining
discovery was not completed within the time limits set by the discovery
plan; and,
(d) A proposed schedule for completing all remaining discovery.
IV. ARGUMENT
Defendant submits that there is good cause to extend the discovery response deadline.
Defendants have been working diligently in an effort to meet the original deadline by unfortunately are
unable to meet the deadline. Defendant submits there is good cause allowing Defendants an additional
30 days to respond to the Plaintiffs Request for Production of Documents. No extension to the
Discovery Deadline or any other deadline is necessary.
///
///
///
///
///
iff
///
///

///

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
oF
28

 

 

Case 3:16-cv-00745-MMD-CBC Document 61 Filed 08/23/19 Page 4 of 5

V. CONCLUSION

Wherefore, Defendant submits that there is good cause for the extension of additional time in
which to respond to the discovery request. Accordingly, Defendants respectfully request this Honorable
Court grant their motion and allow them up to and including Monday, September 23, 2019, to file their
response to the Plaintiff's Request for Production of Documents. This request for an extension of time
is made in good faith and not for the purpose of undue delay.

DATED this 23" day of August, 2019.

AARON D. FORD
Attorney General

By: Hiden a

HARRY B. WARD, Bar No. 11317
Deputy Attorney General

Attorneys for Defendants

Te SO ORDERED
WMtt~—
GS. M\GISTRATE NUDGE

DATED: &/ Zef: ZOLF

 
